Citation Nr: 1644164	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to increased initial ratings for posttraumatic stress disorder (PTSD) with alcoholism, currently rated as 10 percent disabling prior to August 16, 2004; 50 percent disabling from August 16, 2004, to January 18, 2011; and 70 percent disabling from January 19, 2011, excluding the periods from January 5, 2006, to February 28, 2006; from May 22, 2007, to July 31, 2007; and from February 18, 2014, to March 31, 2014, during which the Veteran was in receipt of temporary total disability ratings under the provisions of 38 C.F.R. § 4.29 (2015).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected disability prior to January 19, 2011.

3.  Entitlement to an effective date prior to January 19, 2011, for basic eligibility to Dependents' Educational Assistance (DEA) benefits.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal of February 2007 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2012, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the record.  The VLJ who conducted that hearing is no longer employed by the Board due to retirement.  In a July 2015 letter, the Board informed the Veteran that the VLJ who conducted the October 2012 is no longer employed by the Board, and provided him an opportunity to have another hearing before a VLJ of the Board who would participate in any decision made on his appeal.  In correspondence received in August 2015, the Veteran, through his representative, indicated that he does not wish have another Board hearing.

In January 2013, the Board issued a decision granting the Veteran a 70 percent rating for PTSD, effective January 19, 2011, and remanding the case to the RO for additional development as to the issues of entitlement to an initial rating in excess of 10 percent for PTSD prior to January 19, 2011, and entitlement to a TDIU.  The Veteran appealed the Board's decision as to the assignment of a 70 percent rating from January 19, 2011, to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a Joint Motion for Partial Remand (JMR) to vacate the Board's decision insofar as the decision denied the Veteran a rating in excess of 70 percent from January 19, 2011.  The case was accordingly remanded to the Board for action consistent with the March 2014 JMR.

In September 2014, the Board remanded the issues of entitlement to increased initial ratings for PTSD and entitlement to a TDIU for issuance of a supplemental statement of the case as to those issues.

In May 2015, the RO issued a rating decision granting the Veteran an initial rating of 50 percent for PTSD from August 16, 2004, to January 18, 2011; and temporary total ratings for PTSD from January 5, 2006, to February 28, 2006; from May 22, 2007, to July 31, 2007; and from February 18, 2014, to March 31, 2014, under the provisions of 38 C.F.R. § 4.29 (2015).  The rating decision also granted the Veteran entitlement to a TDIU from January 19, 2011; entitlement to basic eligibility to DEA benefits from January 19, 2011; and entitlement to a nonservice-connected pension; and found the Veteran to be competent.

In May 2015, the RO also issued supplemental statements of the case as to the issues of entitlement to initial disability ratings for PTSD in excess of 10 percent prior to August 16, 2004; in excess of 50 percent for the period from August 16, 2004, to January 18, 2011; and in excess of 70 percent from January 19, 2011; and entitlement to a TDIU prior to January 19, 2011.

In October 2015, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) in accordance with 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901.  The Board received the requested opinion in November 2015.  However, the Board determined that the opinion was insufficient to decide the appeal.  Therefore, the Board sought another medical expert opinion through the VHA in December 2015.  The Board received that requested opinion in January 2016.

In March 2016, the Board issued a decision granting the Veteran entitlement to service connection for alcoholism as secondary to his service-connected PTSD and remanded the appeal for increased initial ratings for PTSD with alcoholism and entitlement to a TDIU prior to January 19, 2011, for consideration of the appeals in view of the newly service-connected alcoholism.

In March 2016, the Board also found that the Veteran had submitted a timely notice of disagreement as to the effective date awarded for entitlement to basic eligibility for DEA benefits in the May 2015 rating decision.  The Board therefore remanded that issue for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued the statement of the case as directed in April 2016.  Thereafter, the Veteran submitted a timely substantive appeal as to the issue in April 2016.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in April 2016.  Therefore, the Veteran has perfected an appeal of that issue to the Board, and the issue is properly before the Board at this time.  See 38 C.F.R. § 20.200.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay in adjudicating this appeal, but finds that these matters must be remanded again for further development before a decision may be made on the merits.

The Veteran was provided a VA examination as to his PTSD with alcoholism in March 2013, over three and a half years ago.  Recent VA treatment records reflect that his condition may have worsened since that time.  For example, in August 2015, the Veteran reported drinking 18 beers per day, and voiced interest in entering a detoxification program.  In December 2015, his VA care provider stated, "He is in serious alcoholism problem and needs immediate in-patient detox.  I cannot let him go home in this condition.  He is too impaired for me to let him go home."  In January 2016, the Veteran stated that his alcohol use was "really out of control," that he was consuming about 3 quarts of beer per day, and that he was motivated for residential alcohol treatment, but did not want to engage in detoxification until notified of an admission date for residential treatment.  In light of the evidence showing a possible worsening in the Veteran's service-connected PTSD with alcoholism, a new VA examination is required so that the current severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, as the most recent VA treatment records reflect that the Veteran was contemplating seeking additional treatment for his service-connected PTSD with alcoholism, updated VA treatment records dating from March 25, 2016, through the present must be obtained and associated with the record.

Finally, treatment records from the Tift Regional Medical Center indicate that in January 2012 the Veteran drank heavily and fell onto his right elbow, resulting in right elbow subluxation dislocation, right ulnar coronoid fracture, and right radial head fracture.  Upon admission for treatment for those injuries, the Veteran made homicidal comments and stated that he wished he could die.  The records indicate that, following treatment for his physical injuries, the Veteran was transferred to "Northside Archibald" for psychiatric treatment.  In a neuropsychological evaluation report for an evaluation conducted in August 2014, D. J. Logsdon, Ph.D., states "In January 2012, [the Veteran] was admitted to the Archbold Medical Center because of excessive anger and drinking.  At that time he was given a [global assessment of functioning (GAF)] score of 10.  This has consistently been the case since 2002."  Dr. Logsdon later opines that the Veteran has been "100% socially and occupationally impaired due to his service-connected PTSD" since 2002.  There is no indication in the record that efforts have been made to obtain records from the facility to which the Veteran was admitted following his discharge from Tift Regional Medical Center in January 2012.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand the AOJ must make efforts to further identify and obtain the relevant records from Northside Archibald, as referenced in the records from Tift Regional Medical Center, and/or Archbold Medical Center, as referenced in Dr. Logsdon's neuropsychological evaluation report.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, relevant to the matters being remanded, for dates March 25, 2016, through the present and associate the records with the record.

2.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all relevant, outstanding treatment from private health care providers.  The letter accompanying the VA Forms 21-4142 and 21-4142a should inform the Veteran that VA is particularly interested in records from "Northside Archibald" and/or "Archbold Medical Center" dating in or around January 2012.  This is the facility to which he was transferred following his treatment for a right elbow fracture at Tift Regional Medical Center in January 2012.  All attempts to obtain any identified records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD with alcoholism.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner.  The examiner should report all manifestations related to the Veteran's service-connected PTSD with alcoholism.

A complete rationale for all opinions must be provided.

4.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case and/or most recent supplemental statements of the case as to the issues on appeal, and determine whether higher initial ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




